DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election
Applicant's election of Invention-species II-A1-B3-C2 with traverse in the Reply filed 19 January 2021 is acknowledged.  The elected Invention/species encompasses claims 11-15.  Claims 1-10 and 16-20 are withdrawn from further consideration as being drawn to nonelected Inventions.
The traversal is on the ground(s) that there is no undue burden on the examiner to search all of the inventions and species.  The traversal is not found persuasive.
First, the traversal is not found persuasive because Applicant has provided no evidence that “underground coolant conduits for nuclear reactors” always entails the same search as a “method of operating a nuclear reactor” (and vice versa).  The examiner contends that there are many patents directed to underground coolant conduits subject matter which had different searches. 
Second, the traversal is not found persuasive because a serious burden on the examiner can be prima facie shown by any one of: separate classification; separate status in the art; or a different field of search.  For example, note MPEP 803(II) and 
Third, (for sake of argument) the traversal is not found persuasive because even if the examiner had to search the entire G21 class of art, simultaneous quality searching for different inventions over such a large search area would still be a serious (and unreasonable) burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim 11 Term Interpretations
The broad term “nuclear reactor” can be interpreted to entail: (1) an entire nuclear power plant; (2) a containment vessel and components therein; or (3) only the core components in a reactor vessel.  
The broad term “containment” can be interpreted to entail: (1) a reactor vessel; or (2) a containment vessel which surrounds the reactor vessel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11
It is unclear what constitutes a “nuclear reactor” and a “containment”.  Note the possible different interpretations thereof previously discussed above.  As the claim can be interpreted in different ways, it is indefinite.  The claim does not allow the public to be sufficiently informed of what would constitute infringement.
Claim 11 indicates that the conduit is located outside of the containment.  Thus, it is unclear how the conduit can be connected inside the containment.  The outside and inside features conflict with each other. 
Claim 12
Claim 11 indicates that the nuclear reactor, coolant heat riser, and coolant downcomer are located inside the containment.  Thus, burying the containment (in claim 12) would include burying each of the nuclear reactor, coolant heat riser, and coolant downcomer.  It follows that the claim 12 wording to burying the nuclear reactor, the coolant heat riser, and the coolant downcomer is redundant and unnecessary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of: Malloy (US 2018/0322967); Ishimaru (US 5,223,208); and Kornbichler (US 3,207,671).
Malloy teaches a coolant conduit (36, 40, 44) outside of a containment (14).  The conduit connects with a heat riser (26) and a downcomer [0019] in the containment.  The conduit, riser, and downcomer are part of a closed loop.  Since the entire nuclear reactor complex is underground, so is the conduit.
Ishimaru teaches a coolant conduit (12, 14, 16) outside of a containment (reactor vessel).  Note col. 3, lines 43-55.  A BWR inherently has a central heat riser and a side downcomer in the reactor vessel.  Thus, Ishimaru’s conduit connects with a heat riser and a downcomer in the containment.  The conduit, riser, and downcomer are part of a closed loop.  Since Ishimaru’s nuclear reactor complex is underground, so is the conduit.
Kornbichler teaches (Figure 1) a coolant conduit (4; 23) outside of a containment (2).  The BWR (col. 2, lines 28-33) inherently has a central heat riser and a side downcomer in the reactor vessel.  Thus, Kornbichler’s conduit connects with a heat riser and a downcomer in the containment.  The conduit, riser, and downcomer are part of a closed loop.  Since Kornbichler’s nuclear reactor complex is underground (col. 3, lines 1-3), so is the conduit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunsbedt (US 5,499,277) in combination with Ishimaru (US 5,223,208).
Claim 11
Hunsbedt teaches a coolant conduit (25, 31) outside of a containment (7).  The conduit connects (21, 23) with a heat riser/downcomer (16) in the containment (e.g., col. 5, lines 1-3).  The conduit, riser, and downcomer are part of a closed loop (e.g., col. 9, lines 8-14).  The conduit is partly underground. 
It is well known in the art to have a nuclear reactor complex be situated underground to enhance safety.  For example, note Ishimaru at col. 2, line 36; col. 4, line 59; col. 5, lines 37-38; and col. 6, lines 23-24.  Ishimaru’s underground arrangement enhances safety (e.g., col. 5, line 43 to col. 6, line 2).  Modification of Hunsbedt to have located the nuclear reactor complex underground to have enhanced safety, as suggested by Ishimaru, would have been obvious to one of ordinary skill in the art.  
Furthermore, the skill artisan would understand that in some geographical areas, such as very hot and very humid locales, a heat transfer conduit could transfer more heat to its surrounding environment if it were buried underground.  Thus, it would have been further obvious to one of ordinary skill in the art to have located Hunsbedt’s conduit underground in such hot/humid locales.
Claims 13-14
As previously discussed, it would have been obvious to one of ordinary skill in the art to have located Hunsbedt’s conduit underground, especially in hot/humid locales.  It would have been obvious to one of ordinary skill in the art to bury the conduit in soil at a sufficient depth (e.g., 3-6 feet) that provides the necessary or optimum conduit heat transfer to the surrounding environment.  
The skilled artisan would also understand that direct contact between the conduit and cool soil could improve or optimize heat transfer, and to do such would have been obvious to one of ordinary skill in the art.  
It would have been obvious to one of ordinary skill in the art to build a nuclear reactor complex in any geographical area where it is needed, including a locale containing a soil that includes at least one of grey limestone, soft grey fine sandy clay, and grey slightly silty sandy gravel. 
Claim 15
Hunsbedt’s conduit houses noble gas (e.g., col. 1, lines 33-35; and col. 2, line 9).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hunsbedt (US 5,499,277) in combination with Ishimaru (US 5,223,208) as applied to claim 11 above, and further in view of Hyde (US 2008/0123795).
Hyde shows that when employing an underground nuclear reactor then the coolant conduit (26) should be located above the containment to enable desirable natural flow during heat removal [0041].  


Objection to the Abstract
The Abstract of the disclosure is objected to because it includes the unclear terms “nuclear reactor” and “containment”, as noted above.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because a system was not the elected invention.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646